PER CURIAM.
We accepted jurisdiction to review Land O’Sun Realty Ltd. v. REWJB Gas Investments, 685 So.2d 870 (Fla. 3d DCA 1996), in order to resolve what appeared to be express and direct conflict with KRC Enterprises v. Soderquist, 553 So.2d 760 (Fla. 2d DCA 1989) and Grier v. M.H.C. Realty Corp., 274 So.2d 21 (Fla. 4th DCA 1973). See art. V, § 3(b)(3), Fla. Const. However, upon closer examination, we find no conflict and that review was improvidently granted. Accordingly, we dismiss the petition.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, HARDING, WELLS, ANSTEAD and PARIENTE, JJ., concur.